United States Court of Appeals
                     For the First Circuit


No. 04-1409

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    LUIS SEPÚLVEDA-CONTRERAS,

                           Appellant.




                          ERRATA SHEET


     The opinion of this Court issued on October 25, 2006, is
amended as follows:

     On page 5, lines 8-9, replace "at oral argument" with
"orally at sentencing".

     On page 13, line 11, insert "for abuse of discretion"
within the internal quotation after "release".